Citation Nr: 1741151	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-23 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Ketcherside, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran seeks entitlement to an increased rating for PTSD, currently 30 percent disabling.

VA is required to obtain relevant records held by any federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A (c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006). Indeed, the United States Court of Appeals for Veterans Claims has held that where there has been a determination with regard to Social Security Administration (SSA) benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108 -09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant). In January 2017, the Veteran submitted a November 2016 SSA Notice of Decision-Fully Favorable finding that the Veteran was entitled to disability benefits based in part, on his service-connected PTSD.  The medical records which formed the basis of this opinion were not included.  As such, the Veteran's complete SSA records must be obtained.

At the January 2017 Board hearing, the Veteran testified that his PTSD was much worse than that represented by a 2012 VA examination.  Since that time, the Veteran has been afforded a VA PTSD compensation examination in July 2017 and additional VA outpatient treatment records have been associated with the file dated through 2017.  However, there is no indication that such examination/records have been considered by the AOJ.  Since the case must be returned to obtain the remaining SSA records, the AOJ should ensure that the most recent 2017 VA PTSD examination as well as the most recent VA treatment records dated through 2017 are considered and addressed in a supplemental statement of the case.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated mental health treatment records.

2. Obtain SSA records, including the medical evidence used to determine the Veteran's disability eligibility. Any negative search result should be noted in the record.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal with consideration of the evidence obtained pursuant to this remand as well as the July 2017 VA PTSD examination and all VA outpatient treatment records not previously considered. If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




